DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 1 recites a method of adhesion including, inter alia, heating a curable resin composition to a first temperature and applying the composition, spreading the composition at a second temperature, and curing the composition, wherein the first temperature is higher than the second temperature.  Claim 1 also recites specifics of the composition including fine polymer particles having a shell layer with a cyano group, wherein a contained amount of the cyano group with respect to the total mass of the shell layer is within a specific range. 
Okamoto [US2018/0094176] discloses an adhesive composition comprising an epoxy resin (paragraph 0015); fine polymer particles having a core layer and shell layer (paragraph 0015); and a blocked urethane (paragraph 0015); wherein the amounts of the particles and blocked urethane are within the claimed ranges (paragraph 0016).  Okamoto discloses the adhesive can be applied by any method and suggests including heating (paragraph 0173). However Okamoto fails to disclose the shell layer includes a cyano group within the claimed amount range. Okamoto also fails to disclose spreading the adhesive to a second thickness in an environment at a second temperature, wherein the first temperature is higher than the second temperature. 
Claim 1 is allowable as the prior art fails to disclose all the specifics of the method and the composition in the combination as required by the claim. Claims 2-14 incorporate the allowable subject matter of claim 1, and are allowable for the same reasons as claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 22, 2022